Exhibit 1 Elbit Systems Ltd Analysis of Executive Compensation Schemes Advisory July 2013 Re: Analysis of executive compensation schemes We are pleased to present to you this document, which summarizes the information we collected and analyzed in relation to the executive compensation schemes in Israeli and non-Israeli public companies (“Executives“). Sincerely, PricewaterhouseCoopers Advisory Ltd. Elbit Systems Ltd • Analysis of Executive Compensation Schemes PwC Clarifications: §The data analysis you performed and their interpretation should be done with due care, with a deep analysis of the sampled companies, assessing their suitability as benchmark companies, statistical distribution of the findings, and the desired relative position of the relevant officer compensation compared to data of benchmark companies. §Given the small sample size in such works, outliers may not indicate a common practice. §In any case of significant disparity between average and median, this is an indication of large variance among data. In those cases, the median better reflects the sample and neutralizes outliers. §The coming into effect of Amendment 20 may significantly change compensation amounts and mechanisms by Benchmark Companies in 2013. §The information and the data presented in this document provide factual information only and do not substitute a comprehensive and specific discussion on the appropriate compensation scheme for the Executive. PricewaterhouseCoopers Advisory Ltd Trade Tower, Hamered 25 Tel-Aviv 68125 Tel: 03-7954588 Fax: 03-7954682 July 2013 To: Elbit Systems Ltd ("Elbit" or "the Company“) July 2013 Table of Contents 1 Scope of work and benchmark companies 1 2 Methodology 5 3 Annual compensation to CEOs of Israeli Benchmark Companies 9 4 Annual compensation to VPs of Israeli Benchmark Companies 15 5 Annual compensation to CEOs of Non-Israeli Benchmark Companies 21 6 Annual compensation to VPs of Non-Israeli Benchmark Companies 27 7 Appendices 33 8 Limitation of liability 41 Scope of work and benchmark companies Part 1 July 2013 1 Elbit Systems Ltd • Analysis of Executive Compensation Schemes PwC Part 1 - Scope of work and benchmark companies Elbit Systems Ltd • Analysis of Executive Compensation Schemes PwC July 2013 2 Scope of Work ØOur work covered the following procedures: Collecting and analyzing information about the amounts and mechanisms of executive compensation in a sample ofIsraeli and non -Israeli public companies ("the Benchmark Companies“) as listed below, analyzing separately different elements of compensation (salary, annual bonus and long-term incentives). ØThe Benchmark Companies and the source of information: The information usedin our workwas collected from and annual reportsfor 2012, immediate reports filed on the official distribution website of the Israel Securities Authority and the most recent proxy statements of the Benchmark Companies. Group A - Israeli companies Benchmark Companies are 20 companies listed on a general share index on Tel Aviv Stock Exchange, publishing detailed information on their executive compensation* and whose market capitalization is just above (10 companies in ascending order) and below (10 companies in descending order) the market cap of the Company (in an average for the five quarters between March 31, 2012 and March 31, 2013). All this is in respect to the annual and interim 2012 financial statements. Part 1 - Scope of work and benchmark companies Elbit Systems Ltd • Analysis of Executive Compensation Schemes PwC July 2013 3 *For a list of companies excluded from the sample, see Appendix 1. The Benchmark Companies Name of company Average Market Cap Mar 31, 2012-Mar, 31, 2013 (Million NIS) CEO VPs Bank Hapoalim B.M. V V Bank Leumi le-Israel B.M. V Bezeq The Israeli Telecommunication Corp Ltd. V V Azrieli Group Ltd. V V Delek Group Ltd. V V Delek Energy Systems Ltd V Mizrahi Tefahot Bank Ltd. V V Gazit-Globe Ltd. V V Isramco Negev 2 Limited Partnership V Osem Investments Ltd. V Elbit Systems Ltd. V V Migdal Insurance and Financial Holdings Ltd. V V Israel Discount Bank Ltd. V V Paz Oil Company Ltd. V V Strauss Group Ltd. V V Oil Refineries Ltd. V V Partner Communications Company Ltd. V V Cellcom Israel Ltd. V Clal Insurance Enterprises Holdings Ltd. V Shufersal Ltd. V V Koor Industries Ltd. V V Group B - Non-Israeli companies At the request of the Company, 11 non- Israeli companies were sampled: Part 1 - Scope of work and benchmark companies Elbit Systems Ltd • Analysis of Executive Compensation Schemes PwC July 2013 4 Name of company Average Market Cap Mar 31, 2012-Mar, 31, (Million USD) Exchange CEO VPs Harris Corporation NYSE V V Cobham plc LON V Flir systems Inc NASDAQ V V Teledyne Technologies Incorporated NYSE V V Alliant Techsystems Inc NYSE V V QinetiQ Group plc LON V V Ultra Electronics Holdings plc LON V V Elbit Systems Ltd. TA / NASDAQ V V Cubic Corporation NYSE V Orbital Sciences Corp NYSE V V Chemring group plc LON V AeroVironment Inc NASDAQ V V The Benchmark Companies (cont.) Methodology Part 2 July 2013 5 Elbit Systems Ltd • Analysis of Executive Compensation Schemes PwC Methodology ØCompensation schemes have three main elements: ØAnnual salary ØAnnual bonus ØLong term incentive For the purpose of our work, we analyzed separately the different elements of compensation. Executives other than Chairman/CEO of companies (VPs): ØIn cases where Benchmark Companies data covered compensation of a number of VPs, the figures presented refer to the average compensation component of those VPs. Exclusions / adjustments: Ø As part of the analysis we performed, we excluded the following executives (to the extent the reported information allowed us to do so): §Executives employed during only part of the reported year §Executives who were employed part-time during the reported year . §Executives who serve as CEOs/VPs of public subsidiaries. Part 2 - Methodology July 2013 6 Elbit Systems Ltd • Analysis of Executive Compensation Schemes PwC Methodology (cont.) Annual salary: ØIsraeli companies - The information relates to the total cost of salary of the Executive in 2012, based on disclosures of the companies in annual financial statements for 2012. ØNon-Israeli companies - The information relates to the base salary (excluding mandatory benefits or other benefits) of the Executive as disclosed in the latest financial statements/proxy statements issued by the companies. ØAnnual bonus §Israeli companies - The information refers to the 2012 annual bonus of the Executive based on company disclosures in their 2012 financial statements and other public reports. §Non-Israeli companies - - The information refers to the 2012 annual bonus and target bonus of the Executive based on company disclosures in their 2012 financial statements and other public reports. Long term incentive: ØIsraeli companies - The information includes data on share-based compensation granted to the Executive of the sampled companies in 2007-2012 as reported by those companies in the financial statements and immediate reports, where the related expense was reported in the 2012 financial statements of the companies under Regulations 21. The information relates to the original fair value on the date of grant, as was reported by each company, divided by the number of vesting years of the instrument. ØNon-Israeli companies - The information is based on standardized value for the year (defined below) as disclosed in the latest financial statements/ proxy statements issued by the companies. The method for computing the standardized value for the year: §Whenever a long-term incentive was distributed in each of the last 3 years, we captured the value in the latest year. §Whenever a long-term incentivewas distributed every 2 years in the last 3 year, we divided the value of the latest grant by 2. §Whenever a long-term incentive was divided every 3 years in the last 3 years, we divided the value of the latest grant by 3. Ifan Executives did not work the full 3 years, the methodology was adjusted accordingly. Total compensation: ØIsraeli companies - Presents information gathered on the total cost of pay to Executives in the Benchmark Companies. This figure includes cost of salary, annual bonus and value of share based compensation for vesting year , to the extent granted to the relevant Executivesin the analyzed years. ØNon-Israeli companies - Presents information gathered on the total pay to Executives in the Benchmark Companies. This item includes base salary, annual bonus/ target bonus and standardized value of share-based compensation for the year. July 2013 7 Elbit Systems Ltd • Analysis of Executive Compensation Schemes PwC Part 2 - Methodology ØData analysis ─CEO/VPs Analysis by quartiles - Benchmark Companies were rated for this analysis in an ascending order, beginning in the company where the compensation component to Executives is the lowest. Then, companies were divided into four groups, such that the lowest quartile ("the first quartile") includes those companies where the compensation component is the lowest, while the top quartile ("the fourth quartile") includes the companies where this component is the highest. The data presented in in charts refers to the average compensation in each quartile. Part 2 - Methodology Elbit Systems Ltd • Analysis of Executive Compensation Schemes PwC July 2013 8 Methodology (cont.) Annual compensation to CEOs of Israeli Benchmark Companies July 2013 9 Elbit Systems Ltd • Analysis of Executive Compensation Schemes PwC Part 3 Part 3 - Annual compensation to CEOs of Israeli Benchmark Companies Elbit Systems Ltd • Analysis of Executive Compensation Schemes PwC July 2013 10 Annual cost of salary (NIS K) Average Median Minimum Maximum Number of companies CEOs 15 Limited sample - excluding banks 12 Figure 1 - Annual cost of salary 2012 (excluding bonus and share-based compensation) Notes: •Compensation data for the CEO of Azrieli are presented according to new compensation terms to the CEO under Amendment 20 to the Companies Law. •For more details, see Appendices 2-3. Part 3 - Annual compensation to CEOs of Israeli Benchmark Companies Elbit Systems Ltd • Analysis of Executive Compensation Schemes PwC July 2013 11 Annual bonus (NIS K) Average Median Minimum Maximum Number of companies CEOs 0 0 13 (1) Limited sample - excluding banks 0 10 (1) Figure 2 - Annual bonus 2012 Notes: (1)The amount of the 2012 bonus to CEOs in Delek Group Ltd and Shufersal Ltd has yet to be determined. Accordingly, those companies areexcluded from the analysis. For more details, see Appendices 2-3. Part 3 - Annual compensation to CEOs of Israeli Benchmark Companies Elbit Systems Ltd • Analysis of Executive Compensation Schemes PwC July 2013 12 Cost of salary & Annual bonus (NIS K) Average Median Minimum Maximum Number of companies CEOs 13 (1) Limited sample - excluding banks 10 (1) Figure 3 -Cost of salary & Annual bonus 2012 Notes: (1)The amount of the 2012 bonus to CEOs in Delek Group Ltd and Shufersal Ltd has yet to be determined. Accordingly, those companies areexcluded from the analysis. For more details, see Appendices 2-3. Part 3 - Annual compensation to CEOs of Israeli Benchmark Companies Elbit Systems Ltd • Analysis of Executive Compensation Schemes PwC July 2013 13 Value of share-based compensation (NIS K) Average Median Minimum Maximum Number of companies CEOs 0 15 Limited sample - excluding banks 0 12 Figure 4 - Value of share-based compensation for vesting year 2012 Notes: For more details, see Appendices 2-3. Part 3 - Annual compensation to CEOs of Israeli Benchmark Companies Elbit Systems Ltd • Analysis of Executive Compensation Schemes PwC July 2013 14 Total compensation (NIS K) Average Median Minimum Maximum Number of companies CEOs 13 (1) Limited sample - excluding banks 10 (1) Figure 5 - Total compensation 2012 Notes: (1)The amount of the 2012 bonus to CEOs in Delek Group Ltd and Shufersal Ltd has yet to be determined. Accordingly, those companies areexcluded from the analysis. For more details, see Appendices 2-3. Annual compensation to VPs of Israeli Benchmark Companies July 2013 15 Elbit Systems Ltd • Analysis of Executive Compensation Schemes PwC Part 4 - Annual compensation to VPs of Israeli Benchmark Companies Elbit Systems Ltd • Analysis of Executive Compensation Schemes PwC July 2013 16 Annual cost of salary (NIS K) Average Median Minimum Maximum Number of companies VPs 19 Limited sample - excluding banks 15 Figure 1 - Annual cost of salary 2012 (excluding bonus and share-based compensation) Notes: For more details, see Appendices 2-3. Part 4 - Annual compensation to VPs of Israeli Benchmark Companies Elbit Systems Ltd • Analysis of Executive Compensation Schemes PwC July 2013 17 Annual bonus (NIS K) Average Median Minimum Maximum Number of companies VPs 0 18 (1) Limited sample - excluding banks 0 (1) 14 Figure 2 - Annual bonus 2012 Notes: (1)The amount of 2012 bonus to VPs of Shufersal Ltd has yet to be determined. Accordingly, that company was excluded from the analysis. For more details, see Appendices 2-3. Part 4 - Annual compensation to VPs of Israeli Benchmark Companies Elbit Systems Ltd • Analysis of Executive Compensation Schemes PwC July 2013 18 Cost of salary & Annual bonus (NIS K) Average Median Minimum Maximum Number of companies VPs Limited sample - excluding banks Figure 3 -Cost of salary & Annual bonus 2012 Notes: (1)The amount of 2012 bonus to VPs of Shufersal Ltd has yet to be determined. Accordingly, that company was excluded from the analysis. For more details, see Appendices 2-3. Part 4 - Annual compensation to VPs of Israeli Benchmark Companies Elbit Systems Ltd • Analysis of Executive Compensation Schemes PwC July 2013 19 Value of share-based compensation (NIS K) Average Median Minimum Maximum Number of companies VPs 0 Limited sample - excluding banks 0 Figure 4 - Value of share-based compensation for vesting year 2012 Notes: (1)Data on share-based compensation of VPs in Osem Investments was not available. Accordingly, that company was excluded from the analysis. For more details, see Appendices 2-3. Part 4 - Annual compensation to VPs of Israeli Benchmark Companies Elbit Systems Ltd • Analysis of Executive Compensation Schemes PwC July 2013 20 Total compensation (NIS K) Average Median Minimum Maximum Number of companies VPs Limited sample - excluding banks Figure 5 - Total compensation 2012 Notes: (1)The amount of 2012 bonus to VPs of Shufersal Ltd has yet to be determined, data on share-based compensation of VPs in Osem Investments was not available. Accordingly, those companies were excluded from the analysis. For more details, see Appendices 2-3. Annual compensation to CEOs of Non -Israeli Benchmark Companies July 2013 21 Elbit Systems Ltd • Analysis of Executive Compensation Schemes PwC Part 5 - Annual compensation to CEOs of Non-Israeli Benchmark Companies Elbit Systems Ltd • Analysis of Executive Compensation Schemes PwC July 2013 22 Average Median Minimum Maximum Number of companies Annual base salary (USD K) 8 Figure 1 - Annual base salary 2012 (excluding social benefits, annual bonus and share-based compensation) Notes: For more details, see Appendices 2-3. Part 5 - Annual compensation to CEOs of Non-Israeli Benchmark Companies Elbit Systems Ltd • Analysis of Executive Compensation Schemes PwC July 2013 23 Average Median Minimum Maximum Number of companies Annual bonus (USD K) 0 8 Average Median Minimum Maximum Number of companies Annual bonus (USD K) 8 Target bonusActual bonus Figure 2 - Annual bonus 2012 Notes: For more details, see Appendices 2-3. Part 5 - Annual compensation to CEOs of Non-Israeli Benchmark Companies Elbit Systems Ltd • Analysis of Executive Compensation Schemes PwC July 2013 24 Average Median Minimum Maximum Number of companies Base salary & Annual bonus (USD K) 8 Average Median Minimum Maximum Number of companies Base salary & Annual bonus (USD K) 8 Figure 3 -Base salary & Annual bonus 2012 Base salary & Target bonusBase salary & Actual bonus Notes: For more details, see Appendices 2-3. Part 5 - Annual compensation to CEOs of Non-Israeli Benchmark Companies Elbit Systems Ltd • Analysis of Executive Compensation Schemes PwC July 2013 25 Average Median Minimum Maximum Number of companies Value of share-based compensation (USD K) 0 8 Figure 4 - Value of share-based compensation for vesting year 2012 Notes: For more details, see Appendices 2-3. Part 5 - Annual compensation to CEOs of Non-Israeli Benchmark Companies Elbit Systems Ltd • Analysis of Executive Compensation Schemes PwC July 2013 26 Average Median Minimum Maximum Number of companies Total compensation (USD K) 8 Average Median Minimum Maximum Number of companies Total compensation (USD K) 8 Figure 5 - Total compensation 2012 Total compensation - including target bonusTotal compensation - including actual bonus Notes: For more details, see Appendices 2-3. Annual compensation to VPs of Non- Israeli Benchmark Companies July 2013 27 Elbit Systems Ltd • Analysis of Executive Compensation Schemes PwC Part 6 - Annual compensation to VPs of Non-Israeli Benchmark Companies Elbit Systems Ltd • Analysis of Executive Compensation Schemes PwC July 2013 28 Average Median Minimum Maximum Number of companies Annual base salary (USD K) 11 Figure 1 - Annual base salary 2012 (excluding social benefits, annual bonus and share-based compensation) Notes: For more details, see Appendices 2-3. Part 6 - Annual compensation to VPs of Non-Israeli Benchmark Companies Elbit Systems Ltd • Analysis of Executive Compensation Schemes PwC July 2013 29 Average Median Minimum Maximum Number of companies Annual bonus (USD K) 0 11 Average Median Minimum Maximum Number of companies Annual bonus (USD K) 11 Figure 2 - Annual bonus 2012 Target bonusActual bonus Notes: For more details, see Appendices 2-3. Part 6 - Annual compensation to VPs of Non-Israeli Benchmark Companies Elbit Systems Ltd • Analysis of Executive Compensation Schemes PwC July 2013 30 Average Median Minimum Maximum Number of companies Base salary & Annual bonus (USD K) 11 Average Median Minimum Maximum Number of companies Base salary & Annual bonus (USD K) 11 Figure 3 -Base salary & Annual bonus 2012 Base salary & Target bonusBase salary & Actual bonus Notes: For more details, see Appendices 2-3. Part 6 - Annual compensation to VPs of Non-Israeli Benchmark Companies Elbit Systems Ltd • Analysis of Executive Compensation Schemes PwC July 2013 31 Average Median Minimum Maximum Number of companies Value of share-based compensation (USD K) 0 11 Figure 4 - Value of share-based compensation for vesting year 2012 Notes: For more details, see Appendices 2-3. Part 6 - Annual compensation to VPs of Non-Israeli Benchmark Companies Elbit Systems Ltd • Analysis of Executive Compensation Schemes PwC July 2013 32 Average Median Minimum Maximum Number of companies Total compensation (USD K) 11 Average Median Minimum Maximum Number of companies Total compensation (USD K) 11 Figure 5 - Total compensation 2012 Total compensation - including target bonusTotal compensation - including actual bonus Notes: For more details, see Appendices 2-3. Appendices Part 7 July 2013 33 Elbit Systems Ltd • Analysis of Executive Compensation Schemes PwC Part 7 - Appendices Elbit Systems Ltd • Analysis of Executive Compensation Schemes PwC July 2013 34 Notes: (1) Dual-listed companies - no detailed Executive data was available. (2) No detailed information on Executive compensation was available. (3) Part-time employed Executives and/or without detailed Executive compensation. (4) Most reported Executives serve in subsidiaries (First International Bank). Appendix 1- List of companies excluded from the sample Israeli companies Name of company Notes NICE Systems Ltd. EZchip Semiconductor Ltd. Delek Drilling - Limited Partnership Avner Oil Exploration - Limited Partnership F.I.B.I. Holdings Ltd. Part 7 - Appendices Elbit Systems Ltd • Analysis of Executive Compensation Schemes PwC July 2013 35 Notes: (1)No detailed Executive data was available. (2)Executive served part of the reported year. (3)The Executive is compensated under a management agreement, along with other services, and his/her compensation cannot be distinguished. (4)Executive data was not reported in the company's financial statements. Appendix 2- List of Executives excluded from the sample Israeli companies Name of company Notes CEO Isramco Negev 2 Limited Partnership Osem Investments Ltd. Clal Insurance Enterprises Holdings Ltd. Bank Leumi le-Israel B.M. Delek Energy Systems Ltd VPs Cellcom Israel Ltd. Part 7 - Appendices Elbit Systems Ltd • Analysis of Executive Compensation Schemes PwC July 2013 36 Name of company Notes CEO Chemring group plc Cobham plc Cubic Corporation Appendix 2- List of Executives excluded from the sample Non-Israeli companies Notes: (1) Executive served only part of the reported year. Part 7 - Appendices July 2013 37 Elbit Systems Ltd • Analysis of Executive Compensation Schemes PwC Appendix 3- Companies included in quartiles Israeli Companies - CEOs If the compensation component is identical in several Benchmark Companies, the ranking within the quartiles is randomly assigned. Cost of salary Annual bonus Cost of salary& Annual bonus Value of share-based compensation for vesting year Total compensation 1st Quartile Delek Group Ltd. Mizrahi Tefahot Bank Ltd. Koor Industries Ltd. Koor Industries Ltd. Koor Industries Ltd. Koor Industries Ltd. Partner Communications Company Ltd. Partner Communications Company Ltd. Cellcom Israel Ltd. Cellcom Israel Ltd. Shufersal Ltd. Koor Industries Ltd. Paz Oil Company Ltd. Shufersal Ltd. Partner Communications Company Ltd. 2nd Quartile Cellcom Israel Ltd. Israel Discount Bank Ltd. Israel Discount Bank Ltd. Migdal Insurance and Financial Holdings Ltd. Paz Oil Company Ltd. Strauss Group Ltd. Paz Oil Company Ltd. Oil Refineries Ltd. Delek Group Ltd. Israel Discount Bank Ltd. Gazit-Globe Ltd. Azrieli Group Ltd. Azrieli Group Ltd. Partner Communications Company Ltd. Migdal Insurance and Financial Holdings Ltd. Partner Communications Company Ltd. Paz Oil Company Ltd. 3rd Quartile Bezeq The Israeli Telecommunication Corp Ltd. Oil Refineries Ltd. Cellcom Israel Ltd. Bank Hapoalim B.M. Azrieli Group Ltd. Paz Oil Company Ltd. Cellcom Israel Ltd. Gazit-Globe Ltd. Israel Discount Bank Ltd. Oil Refineries Ltd. Bank Hapoalim B.M. Gazit-Globe Ltd. Strauss Group Ltd. Bezeq The Israeli Telecommunication Corp Ltd. Gazit-Globe Ltd. Israel Discount Bank Ltd. Gazit-Globe Ltd. 4th Quartile Oil Refineries Ltd. Strauss Group Ltd. Mizrahi Tefahot Bank Ltd. Azrieli Group Ltd. Bezeq The Israeli Telecommunication Corp Ltd. Azrieli Group Ltd. Migdal Insurance and Financial Holdings Ltd. Bezeq The Israeli Telecommunication Corp Ltd. Oil Refineries Ltd. Strauss Group Ltd. Migdal Insurance and Financial Holdings Ltd. Bezeq The Israeli Telecommunication Corp Ltd. Migdal Insurance and Financial Holdings Ltd. Strauss Group Ltd. Bank Hapoalim B.M. Mizrahi Tefahot Bank Ltd. Bank Hapoalim B.M. Bank Hapoalim B.M. Mizrahi Tefahot Bank Ltd. Mizrahi Tefahot Bank Ltd. Part 7 - Appendices July 2013 38 Elbit Systems Ltd • Analysis of Executive Compensation Schemes PwC Appendix 3- Companies included in quartiles Israeli Companies -VPs If the compensation component is identical in several Benchmark Companies, the ranking within the quartiles is randomly assigned. Cost of salary Annual bonus Cost of salary& Annual bonus Value of share-based compensation for vesting year Total compensation 1st Quartile Isramco Negev 2 Limited Partnership Partner Communications Company Ltd. Isramco Negev 2 Limited Partnership Koor Industries Ltd. Isramco Negev 2 Limited Partnership Delek Energy Systems Ltd Koor Industries Ltd. Koor Industries Ltd. Israel Discount Bank Ltd. Koor Industries Ltd. Koor Industries Ltd. Paz Oil Company Ltd. Delek Energy Systems Ltd Isramco Negev 2 Limited Partnership Paz Oil Company Ltd. Shufersal Ltd. Azrieli Group Ltd. Paz Oil Company Ltd. Bank Leumi le-Israel B.M. Mizrahi Tefahot Bank Ltd. 2nd Quartile Paz Oil Company Ltd. Oil Refineries Ltd. Partner Communications Company Ltd. Koor Industries Ltd. Oil Refineries Ltd. Delek Group Ltd. Mizrahi Tefahot Bank Ltd. Mizrahi Tefahot Bank Ltd. Paz Oil Company Ltd. Delek Group Ltd. Mizrahi Tefahot Bank Ltd. Clal Insurance Enterprises Holdings Ltd. Oil Refineries Ltd. Clal Insurance Enterprises Holdings Ltd. Israel Discount Bank Ltd. Partner Communications Company Ltd. Migdal Insurance and Financial Holdings Ltd. Migdal Insurance and Financial Holdings Ltd. Delek Group Ltd. Delek Energy Systems Ltd Gazit-Globe Ltd. 3rd Quartile Oil Refineries Ltd. Osem Investments Ltd. Delek Group Ltd. Migdal Insurance and Financial Holdings Ltd. Migdal Insurance and Financial Holdings Ltd. Migdal Insurance and Financial Holdings Ltd. Isramco Negev 2 Limited Partnership Osem Investments Ltd. Gazit-Globe Ltd. Partner Communications Company Ltd. Israel Discount Bank Ltd. Delek Energy Systems Ltd Israel Discount Bank Ltd. Shufersal Ltd. Clal Insurance Enterprises Holdings Ltd. Osem Investments Ltd. Israel Discount Bank Ltd. Gazit-Globe Ltd. Bank Hapoalim B.M. Gazit-Globe Ltd. Bezeq The Israeli Telecommunication Corp Ltd. Delek Group Ltd. Azrieli Group Ltd. Azrieli Group Ltd. 4th Quartile Bank Hapoalim B.M. Bank Leumi le-Israel B.M. Clal Insurance Enterprises Holdings Ltd. Delek Energy Systems Ltd Azrieli Group Ltd. Strauss Group Ltd. Gazit-Globe Ltd. Bezeq The Israeli Telecommunication Corp Ltd. Strauss Group Ltd. Bank Leumi le-Israel B.M. Azrieli Group Ltd. Strauss Group Ltd. Bank Hapoalim B.M. Mizrahi Tefahot Bank Ltd. Bank Hapoalim B.M. Clal Insurance Enterprises Holdings Ltd. Bank Hapoalim B.M. Strauss Group Ltd. Partner Communications Company Ltd. Bezeq The Israeli Telecommunication Corp Ltd. Bank Leumi le-Israel B.M. Bezeq The Israeli Telecommunication Corp Ltd. Bank Leumi le-Israel B.M. Bezeq The Israeli Telecommunication Corp Ltd. Strauss Group Ltd. Part 7 - Appendices July 2013 39 Elbit Systems Ltd • Analysis of Executive Compensation Schemes PwC Appendix 3- Companies included in quartiles Non-Israeli Companies - CEOs If the compensation component is identical in several Benchmark Companies, the ranking within the quartiles is randomly assigned. Annual base salary Annual actual bonus Target bonus Base salary & Actual bonus Base salary & Target bonus Value of share-based compensation for vesting year Total compensation - including actual bonus Total compensation - including target bonus 1st quartile Ultra Electronics Holdings plc Flir systems Inc Ultra Electronics Holdings plc Ultra Electronics Holdings plc Ultra Electronics Holdings plc AeroVironment Inc Ultra Electronics Holdings plc Ultra Electronics Holdings plc AeroVironment Inc Ultra Electronics Holdings plc AeroVironment Inc Flir systems Inc AeroVironment Inc Ultra Electronics Holdings plc AeroVironment Inc AeroVironment Inc 2nd quartile Harris Corporation Orbital Sciences Corp Harris Corporation AeroVironment Inc Harris Corporation Orbital Sciences Corp Orbital Sciences Corp Orbital Sciences Corp Orbital Sciences Corp AeroVironment Inc QinetiQ Group plc Harris Corporation Orbital Sciences Corp Teledyne Technologies Incorporated Teledyne Technologies Incorporated Teledyne Technologies Incorporated 3rd quartile Flir systems Inc Harris Corporation Orbital Sciences Corp Orbital Sciences Corp QinetiQ Group plc QinetiQ Group plc QinetiQ Group plc QinetiQ Group plc Teledyne Technologies Incorporated Teledyne Technologies Incorporated Teledyne Technologies Incorporated Teledyne Technologies Incorporated Teledyne Technologies Incorporated Flir systems Inc Flir systems Inc Flir systems Inc 4th quartile QinetiQ Group plc QinetiQ Group plc Flir systems Inc QinetiQ Group plc Flir systems Inc Alliant Techsystems Inc Alliant Techsystems Inc Alliant Techsystems Inc Alliant Techsystems Inc Alliant Techsystems Inc Alliant Techsystems Inc Alliant Techsystems Inc Alliant Techsystems Inc Harris Corporation Harris Corporation Harris Corporation Part 7 - Appendices July 2013 40 Elbit Systems Ltd • Analysis of Executive Compensation Schemes PwC Appendix 3- Companies included in quartiles Non-Israeli Companies- VPs If the compensation component is identical in several Benchmark Companies, the ranking within the quartiles is randomly assigned. Annual base salary Annual actual bonus Target bonus Base salary & Actual bonus Base salary & Target bonus Value of share-based compensation for vesting year Total compensation - including actual bonus Total compensation - including target bonus 1st quartile AeroVironment Inc Flir systems Inc Chemring group plc Ultra Electronics Holdings plc AeroVironment Inc Cubic Corporation Ultra Electronics Holdings plc AeroVironment Inc Ultra Electronics Holdings plc Chemring group plc AeroVironment Inc Chemring group plc Chemring group plc Ultra Electronics Holdings plc AeroVironment Inc Cubic Corporation 2nd quartile Chemring group plc Ultra Electronics Holdings plc Cubic Corporation Flir systems Inc Cubic Corporation AeroVironment Inc Cubic Corporation Ultra Electronics Holdings plc Cubic Corporation AeroVironment Inc Teledyne Technologies Incorporated AeroVironment Inc Ultra Electronics Holdings plc Orbital Sciences Corp Chemring group plc Chemring group plc Teledyne Technologies Incorporated Harris Corporation Alliant Techsystems Inc Cubic Corporation Teledyne Technologies Incorporated Cobham plc Orbital Sciences Corp Teledyne Technologies Incorporated 3rd quartile Flir systems Inc Cubic Corporation Ultra Electronics Holdings plc Teledyne Technologies Incorporated Alliant Techsystems Inc Teledyne Technologies Incorporated Teledyne Technologies Incorporated Orbital Sciences Corp Alliant Techsystems Inc Orbital Sciences Corp Flir systems Inc Orbital Sciences Corp Flir systems Inc Chemring group plc Alliant Techsystems Inc Alliant Techsystems Inc Orbital Sciences Corp Cobham plc Orbital Sciences Corp Alliant Techsystems Inc Orbital Sciences Corp Alliant Techsystems Inc Cobham plc Cobham plc 4th quartile Harris Corporation Teledyne Technologies
